Proceeding under article 78 of the GPLR (transferred to the Appellate Division of the Supreme Court in the First Judicial Department by an order of the Supreme Court at Special Term, entered April 20, 1966 in Bronx County), in which petitioner seeks reinstatement upon his dismissal from the Police Department, approval of his application for retirement and accident disability pension and payment of his back salary.
Memorandum by the Court. Determination of Police Commissioner that petitioner be dismissed from the Police Department of the City of New York, annulled, on the law, and petitioner reinstated, without costs and without disbursements. The record can support no other conclusion than that petitioner’s desire to consult counsel before answering was bona fide and unfeigned and that there was sufficient reason for consultation. His refusal to answer having been adequately explained, dismissal was unwarranted (see Matter of Conlon v. Murphy, 24 A D 2d 737). The advantage to petitioner of deliberate delay, referred to in the dissenting opinion, is not present in the circumstances of this case.